                                                                MAR 1 0 2020
                IN THE UNITED STATES DISTRICT COUR
                     NORTHERN DISTRICT OF TEXAS           CLERK, U.S. DISTRICT COURT   f
                                                                                       I
                         FORT WORTH DIVISION               By

JOSHUA JAMES MILSON,



vs.
           Movant,
                                    §
                                    §
                                    §
                                    §
                                    §
                                    §
                                         NO. 4:20-CV-032-A
                                         (NO. 4: 16-CR-132-A)
                                                                                       I
UNITED STATES OF AMERICA,           §
                                    §
           Respondent.              §

                     MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of movant, Joshua

James Milson, under 28 U.S.C.   §   2255 to vacate, set aside, or

correct sentence. The court, having considered the motion, the

government's response, movant's reply, the record in this action

and in the underlying criminal case, No. 4:16-CR-132-A, styled

"United States v. Charles Ben Bounds, et al.," and applicable

authorities, finds that the motion should be denied.

                                    I.

                             Background

      Information contained in the record of the underlying

criminal case discloses the following:

      On June 15, 2016, movant was named along with others in a

second superseding indictment charging him with conspiracy to

possess with intent to distribute 50 grams or more of a mixture
and substance containing a detectable amount of methamphetamine,

in violation of 21 U.S.C.                    §   846. CR Doc.' 286.

         On October 7, 2016, movant appeared before the court with

the intent to enter a plea of guilty to the offense charged

without benefit of a plea agreement. Movant and his attorney

signed a factual resume setting forth the elements of the

offense, the maximum penalty movant faced, and the stipulated

facts supporting movant's guilt. CR Doc. 723. Under oath, movant

stated that no one had made any promise or assurance of any kind

to induce him to plead guilty. Further, movant stated his

understanding that the guideline range was advisory and was one

of many sentencing factors the court could consider; that the

guideline range could not be calculated until the presentence

report       ("PSR") was prepared; the court could impose a sentence

more severe than the sentence recommended by the advisory

guidelines and movant would be bound by his guilty plea; movant

was satisfied with his counsel and had no complaints regarding

his representation; and, movant and counsel had reviewed the




1
 The "CR Doc._" reference is to the number of the item on the docket in the underlying criminal case, No. 4:16-
CR-132-A.
                                                       2
factual resume and movant understood the meaning of everything

in it and the stipulated facts were true. CR Doc. 1358.

     The probation officer prepared a PSR reflecting that

movant's base offense level was 36. CR Doc. 1026,       ~   29. He

received a two-level increase for possession of a firearm,           id.   ~


30, and a two-level increase for use of violence. Id.         ~   31. He

received a two-level and a one-level decrease for acceptance of

responsibility. Id.   ~~   37-38. Based on a total offense level of

37 and a criminal history category of VI, movant's guideline

imprisonment range was 360 months to life, but the statutorily

authorized maximum sentence was 40 years. Therefore, the

guideline range became 360 to 480 months. Id.     ~   124. Movant

filed objections to the PSR. CR Doc. 1253. The probation officer

prepared an addendum to the PSR rejecting the objections. CR

Doc. 1120.

     On February 24, 2017, movant was sentenced to a term of

imprisonment of 400 months. CR Doc. 1249. He appealed, CR Doc.

1262, and his attorney was allowed to withdraw as there was no

non-frivolous issue for appellate review. CR Doc. 1520.




                                   3
                                                            II.

                                           Grounds of the Motion

            Movant urges one ground in support of his motion, alleging

that he received ineffective assistance of counsel. He says:

            A) Counsel failed to investigate witnesses or statements

            B) Counsel failed to enter into any plea negotiations with

the Government

            C) Counsel failed to object to [movant's] specific

objections

            D) Counsel withdrew specific objections without notifying

    [movant] and against his wishes.

Doc. 2 1 at PageiD 3 4.

                                                           III.

                                             Standards of Review

A.          28 U.S.C. § 2255

           After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.                               United States v. Frady, 456 U.S.



2   The 11 Doc.   "reference is to the number of the item on the docket in this civil action.

3
 The "PageiD~" reference is to the page number assigned by the comi's electronic filing system and is used
because the page numbers on the form used by movant are not the actual page numbers of the document as filed.
                                                             4
152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-

32   (5th Cir. 1991).   A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.     Shaid, 937 F.2d at 232.

      Section 2255 does not offer recourse to all who suffer

trial errors.     It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice.      United States v. Capua,

656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981).        In other

words, a writ of habeas corpus will not be allowed to do service

for an appeal.    Davis v. United States, 417 U.S. 333, 345

(1974); United States v. Placente, 81 F. 3d 555, 558 (5th Cir.

1996).   Further, if issues "are raised and considered on direct

appeal, a defendant is thereafter precluded from urging the same

issues in a later collateral attack."      Moore v. United States,

598 F.2d 439, 441 (5th Cir. 1979)      (citing Buckelew v. United

States, 575 F.2d 515, 517-18 (5th Cir. 1978)).
                                   5
B.   Ineffective Assistance of Counsel Claims

To prevail on an ineffective assistance of counsel claim, movant

must show that (1) counsel's performance fell below an objective

standard of reasonableness and (2) there is a reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceedings would have been different.        Strickland

v. Washington, 466 U.S. 668, 687       (1984); see also Missouri v.

Frye, 566 U.S. 133, 147 (2012). "[A] court need not determine

whether counsel's performance was deficient before examining the

prejudice suffered by the defendant as a result of the alleged

deficiencies.•    Strickland, 466 U.S. at 697; see also United

States v. Stewart, 207 F. 3d 750, 751 (5th Cir. 2000).       "The

likelihood of a different result must be substantial, not just

conceivable, • Harrington v. Richter, 562 U.S. 86, 112 (2011),

and a movant must prove that counsel's errors •so undermined the

proper functioning of the adversarial process that the trial

cannot be relied on as having produced a just result.•        Cullen

v. Pinholster, 563 U.S. 170, 189 (2011)       (quoting Strickland, 466

U.S. at 686).    Judicial scrutiny of this type of claim must be

highly deferential and the defendant must overcome a strong

presumption that his counsel's conduct falls within the wide
                                   6
range of reasonable professional assistance.      Strickland, 466

U.S. at 689. Simply making conclusory allegations of deficient

performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F. 3d 274, 282    (5th Cir.

2000).

                                  IV.

                                Analysis

     Movant first makes the conclusory allegation that his

counsel failed to investigate witnesses or statements. Doc. 1 at

PageiD 4. In his memorandum, he says that two statements in the

PSR were factually untrue-the statement of a co-defendant that

she had seen movant with a gun and the statement that movant had

attacked another with a hammer. Doc. 2 at 3-4. He does not

explain what investigation counsel failed to undertake or what

such investigation would have shown. Conclusory allegations do

not raise a constitutional issue. Miller, 200 F.3d at 282. A

defendant who alleges failure to investigate must allege with

specificity what the investigation would have revealed and how

it would have altered the outcome of the case. United States v.

Green,   882 F.2d 999, 1003   (5th Cir. 1989). Movant has only his

own unsupported allegation that the statements were untrue. The

                                   7
record substantiates that the two-level increases for possession

of a weapon and use of violence were proper. CR Doc. 1087.

      Movant next argues that he received ineffective assistance

because his attorney failed to enter into any plea negotiations

with the government. Again, movant offers nothing more than this

conclusory allegation. See United States v. Cavitt, 550 F.3d

430, 441-42   (5th Cir. 2008) (movant must present independent

indicia of the likely merit of his allegations to be entitled to

a hearing thereon). In any event, a defendant does not have a

constitutional right to a plea bargain. Weatherford v. Bursey,

429 U.S. 545, 461 (1977); United States v. Rice, 607 F.3d 133,

144   (5th Cir. 2010).

      Finally, movant argues that his counsel "failed to object

to [movant's] specific objections" and withdrew objections

without notifying movant and against his wishes. Movant does not

identify any objection he thought should have been made but was

not. The record reflects that counsel made the objections to the

two-level increases as movant desired. As for withdrawing of the

objections, counsel explained to movant in so many words that

the objections were without merit and might cost movant

acceptance of responsibility. Doc. 2 at 4. Clearly, the decision
                                  8
was a strategic one by counsel. Moore v. Johnson, 194 F.3d 586,

591-92   (5th Cir. 1999). Counsel cannot be deficient for failing

to press a frivolous point. Sones v. Hargett, 61 F.3d 410, 415

n.5   (5th Cir. 1995).

      Finally, the court notes that movant attempts to overcome

the conclusory allegations of the motion by providing further

details. However, the allegations are unsupported and

insufficient to entitle movant to a hearing.

                                  v.
                                 Order

      The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C. § 2255 be, and is hereby, denied.

      Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule 11(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§ 2253(c) (2),   for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the




                                   9
denial of a constitutional right.

     SIGNED March 10, 2020.


                                     '
                                      I   /
                                              /




                                10
